Buok, J.
(dissenting). This is a contest between Republican candidates for county offices in Itasca county, one set being the nominees of a mass convention, and some of the others claiming to be candidates of a delegate convention. The petitioners allege that the mass convention was composed of a howling, lawless mob, irrespective of party, and that the Republican party, at said mass convention, was overcome by persons other than Republicans, all of which is denied in the return to the order to show cause.
The petitioners are residents and voters of Itasca county; and September 1, 1894, a mass convention of Republican voters in that county held a convention for the purpose of nominating various candidates for county offices, one of the petitioners, Manston, being chairman of the Republican county committee, and one Arnold secretary, selected as such at a mass convention of Republican voters held about two years before. The mass convention held September 1, 1894, nominated candidates for the various county offices, and the county auditor received the certificates of the presiding officers, and intended putting them upon the official ballots as the legal nominees. Afterwards, Manston, as chairman of the Republican county committee, and Arnold, as secretary, deeming the mass convention illegal, called a delegate convention of Republican voters of said county. It is alleged in the petition that Manston and Arnold supposed that a mass convention was a legal compliance with the law, but that, immediately upon discovering their mistake, they called a delegate convention, as above referred to. The petition alleges “that immediately upon the discovery of said mistake being made in the call and holding of said mass, nondelegate convention, as aforesaid, said chairman, Manston, and secretary, Arnold, in good faith, and pursuant to the orders and direction of said county committee, made due call and advertisement of a regular convention of an organized assemblage of delegates of the Republican party of said county to be held in said county October 8, 1894; and at said delegate con*530vention said party of said county was duly, equitably, uniformly represented by delegations or delegates from tbe different political subdivisions of said organized county of Itasca, and from the whole of said county of Itasca. Accordingly, said delegates were selected by a regularly called caucus of the Republican voters of each election district.” The contest is between the nominees of the different Republican conventions, as to which set are the lawful nominees. The latter claiming to be the legal ones, petitioned that, as such, their names be put upon the official ballots.
The opinion rendered by a majority of this court holds that the nominees of the mass convention were the legal nominees, notwithstanding that candidates were subsequently nominated at a delegate convention. The reasoning by which this conclusion is reached is that, taking the various statutes of 1887, 1891, and 1898 into consideration, the words “mass convention” should be construed as equivalent to the words “delegate convention,” especially in view of the fact that it was the established usage of the political parties of the county of Itasca to nominate county officers in mass convention. The following language is found in the majority opinion, viz.: “Taking into consideration the history of legislation in this state, we are of the opinion that the Legislature did not intend by this election law to interfere with the manner of organizing political conventions so long as they were regularly organized according to the usage of the party. * * * It has long been the practice in several of the thinly-settled counties of this state to hold mass conventions, and the Legislature had no object in suppressing this practice, and did pot intend to do so.”
Just where the legislative authority exists for passing a general election law which authorizes the holding of a mass convention of the voters in a thinly-settled county, and a delegate convention in a thickly-settled county, I am not advised, either by counsel, the records of the case, or by the majority opinion; and such authority may be doubted, unless I concede, as some modern statesmen claim, that the legislative power is omnipotent, and its knowledge boundless. As I do not find in the law books or elsewhere any definition of just what constitutes a thinly-settled county, so that mass conventions can there be held, and be legally designated “delegate conventions,” I suppose that it is intended by the majority opinion to take *531judicial notice of wbat are and wbat are not thinly-settled counties in the state, and that the county of Itasca is one of the latter. Whatever force or weakness there may he in this contention, it is respectfully suggested that the usage as to holding mass conventions for nominating candidates for office is not applicable to this case. I ■shall not deny the proposition that doubtful words in a general statute may be explained by reference to a long-continued general usage, but this interpretation or construction of statutes is subject to the well-known elementary law that no usage is good which conflicts with the well-established rules of law, nor can it subvert or control any plain statutory enactment, however long continued such usage may have ■existed. Even if long-continued usage could be invoked in this case at any time, it certainly ceased to be of. avail, for by the laws of 1887 it was specially provided that” political primary elections shall be held as therein provided, under severe penalties for a violation. Upon the passage of that law, all usage ceased to have any force, by virtue of this positive statutory enactment, and this was in force until April 20, 1891, — a period of four years. As there was no election in the year 1891, the only usage which could possibly be invoked as a basis for construing the statute in the manner found in the language of the majority opinion must be the usage of 1892. I do not think that holding one mass convention in 1892 would establish a usage which should give it a legal recognition as such. The law of 1891, relative to elections, and which repealed the law of 1887, retained the sections in regard to delegate conventions; and they were retained in the election law of 1893. The sections of that law, as far as applicable, are §§ 31, 33, 34, set out in the majority opinion, together with § 35, which is as follows:
“Sec. 35. The certificate of nomination of a candidate selected ■otherwise than by a convention of delegates shall be signed by the electors resident within the district or political division from which the candidate is presented, to a number equal to one per cent of the ■entire vote cast at the last preceding election in the state, county or other political division or district from which the nomination is made.”
This is the recognized and acknowledged law, and has been such ever since June 1, 1891. Do these sections need any party usage to enable a court to construe or interpret them? Have these sec*532tions any of the characteristics which demand interpretation from the judiciary of this state? I know that usage is sometimes “the stuff of which law is made”; but we need no light from the uncertainties of usage to guide our judicial pathway, especially where there are plain statutory provisions which enable us to see clearly the well-understood meaning of words and phrases.
“Where the language is transparent, there is no room for the office of construction. There should be no construction where there is nothing to construe.” Anderson, Law Diet. p. 240. It certainly is not the rule to construe a law that is well understood. Construction or interpretation is only demanded where the law is uncertain, ambiguous, and difficult in its application. This is not.
It seems to me that it is a dangerous doctrine to hold that a local usage in the county of Itasca can be construed to control a general election law applicable to a whole state. There might be a different usage in different counties in reference to the method of administering this election law, and, after a few years, the law itself would be so torn, battered, and left in shreds that it would be difficult to find its spirit, intent, or letter. A general law should not be construed by usage as applicable to one county, and not to another. The usage of wrongfully cutting pine timber in some thinly-settled counties, which has existed for more than thirty years, may yet be claimed to have the force of law, unless we pause in this method of statutory construction.
It is said in the majority opinion that “it is not a new doctrine which interprets a statute according to its spirit and intent, though that be contrary to its technical letter; that the intention of the Legislature should always be followed whenever it can be discovered, although the construction seems contrary to the letter of the statute.” This rule of construction has no application to this case, and the construction is an arbitrary enlargement of the meaning of the law itself. What is the spirit and letter of this law before us? Is it to provide a mass convention when it expressly provides for a delegate convention? Why hunt for the intent and spirit of the law when it has no hidden meaning? What are the words and phrases which justify this majority opinion in invoking this rule of construction? It is bending and twisting words from their well-understood meaning. It is not construction, but *533destruction. It subverts the meaning of the law. The letter, the spirit, and intent of the law agree. What is meant is written in the law. It provided for a delegate convention. It did not provide for a mass convention, and it is not idle declamation to say so. 'The language of the law is: “An assembly or convention of delegates within the meaning of this act is an organized assemblage of delegates.” Do these words need any judicial construction, any infused spirit and intent, to let the people know their meaning? A “delegate” is one deputed, empowered, intrusted, sent to act for or represent another. It is in the nature of a trust. Delegates are generally selected for their experience, skill, honesty, and discretion. They represent a body of the people, within the meaning of this statute. An individual in a mass convention represents nobody but himself. I confess to an utter inability to understand or comprehend how a mass convention is the same as a delegate convention, within the meaning of the law. Our statute provides a rule for construction where one is necessary (1878, G. S. ch. 4, § 1), as follows: “Words and phrases shall be construed according to the common and approved usage of the language.” The common and approved usage of the words “delegate convention” and “mass convention” are well understood even by those unlearned in the law.
Conceding that the nomination of the mass convention was orderly, yet its proceedings in nominating candidates was a palpable disregard of the requirements of the law. This is not a case where great public interests are to be protected, or human rights secured, by the construction given the law by this court, and which I fear may be hereafter claimed as a sort of precedent for negligence, and one which in the coming years may return to annoy and perplex us very materially. If a “mass convention” can be construed to mean a “delegate convention,” then lexicographers will have to add a new definition to their dictionaries.
I greatly regret that my view of the law compels me to dissent, and, if there were any doubt in my mind upon the proner construction to be given to the law, I would concur in the majority opinion, at least by my silence. My opinion may be of but little consequence in this case, but I am not insensible to the weakening force which sometimes arises by reason of judgments being rendered by a divided court, as well as by the conflicting opinion of different courts; but as *534I wholly disapprove of the construction placed upon the law, and the reasoning by which it is sought to be maintained, I am compelled to make this dissent.
I think that the prayer of the petition should have been granted.
(Opinion published 60 N. W. 672.)